      Case 3:06-cr-00066-LC-EMT Document 441 Filed 06/04/20 Page 1 of 2



                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA
vs.                                    Case Nos.: 3:06cr66/LAC/EMT
                                                  3:20cv5428/LAC/EMT
ALONZO JOHNSON
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated April 29, 2020 (ECF No. 440). The parties

have been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
      Case 3:06-cr-00066-LC-EMT Document 441 Filed 06/04/20 Page 2 of 2



                                                                       Page 2 of 2

       2.     The “2255 Motion in Accordance to United States v. Reece / United

States v. Davis” (ECF No. 439) is summarily DENIED and DISMISSED as

untimely and without merit.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 4th day of June, 2020.



                                    __s/L.A. Collier
                                    LACEY A. COLLIER
                                    SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:06cr66/LAC/EMT; 3:20cv5428/LAC/EMT
